Citation Nr: 0639449	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
spots on the face, arms, and hands that tingle, and as nerve 
damage as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1964 through 
March 1966.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran's original claim service 
connection for skin cancer was previously remanded to the RO 
via the Appeals Management Center (AMC) for further 
development per a Board decision dated March 2006.  


FINDINGS OF FACT

The veteran currently has skin cancer, characterized by basal 
cell carcinomas on the face, as well as, actinic keratoses, 
and seborrheic keratoses on the face and upper body.
 

CONCLUSION OF LAW

Skin cancer was not incurred in, or related to any incidence 
of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until April 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the veteran was not adequately informed, 
prior to the December 2003 adverse decision, of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  However, in June 2004, the RO sent the 
veteran a letter adequately informing the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA outpatient reports and private medical records 
have been obtained.  Additionally, the veteran submitted 
statements regarding his condition.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 
3.307(a)(6)(iii).

Service connection may be presumed based on exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that his skin cancer was caused by his 
exposure to herbicides while stationed in Vietnam.  The Board 
notes that the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Thus, exposure 
to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran's service medical records are devoid of any 
complaints of, or treatment for a skin condition.  The 
veteran's report of medical history upon induction, and 
examination upon induction, both dated February 1964 noted no 
skin diseases or abnormalities.  The veteran's report of 
medical history and examination upon separation, dated March 
1966, similarly noted no skin diseases or abnormalities.

The veteran also submitted records from private 
dermatologists in conjunction with his claim.  A medical 
opinion from Dr. S.M.S., dated August 1993, noted a pearly 
papule of the left check that appeared to represent a basal 
cell carcinoma, and scattered actinic keratoses that were 
treated with cryosurgery.  Medical records from Dr. S.M.S., 
dated August 1993 through February 2001 also noted treatment 
for growths on the veteran's face, upper body, and genital 
area.  Diagnoses included moderate chronic solar damage, 
benign seborrheic keratoses on the face and upper body, and 
basal cell carcinoma located on the upper right eyelid and 
the left cheek.  Records from Dr. G.C.B., dated February 2002 
through October 2005, include treatment for skin lesions 
associated with skin cancer on the veteran's face and neck, 
including actinic keratosis, seborrheic keratosis, and dermal 
nevus.  There is no diagnosis of chloracne or other acneform 
disease consistent with chloracne.

The veteran submitted VA progress reports dated April 2002 
through August 2002.  A progress report dated April 2002 
noted a skin rash on the upper chest and back, that comes and 
goes.  An August 2002 report noted a prior medical history of 
skin cancer that was burned off and a rash on the upper chest 
and back.  There is no diagnosis of chloracne or other 
acneform disease consistent with chloracne.

The veteran was afforded a hearing in conjunction with his 
claim during which he asserted that he developed a body rash 
while in Vietnam that was treated with foot powder.  The 
veteran also contended that his skin cancer was caused by 
Agent Orange exposure.  However, as a lay person, the veteran 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran's records show that the veteran had service in 
the Republic of Vietnam, the veteran meets the requirements 
of 38 C.F.R. § 3.307, which confers a presumption of exposure 
to herbicides on veterans with service in Vietnam.  However, 
even though the veteran was presumptively exposed to 
herbicides, the record is devoid of any evidence of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e) at any 
time during or after service.  

While the veteran is not entitled to service connection for a 
skin condition as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his 
claim to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

While the veteran currently has skin cancer, there is no 
competent medical evidence showing that the veteran has a 
chronic skin disability which is related to service.  The 
service medical records are devoid of any complaints of, or 
treatment for a skin condition.  The service medical records 
are also negative for any nerve damage.  His service 
examination revealed a normal neurological examination.  
Additionally, the first documented evidence of a skin 
condition was in 1993, when Dr. S.M.S., noted a pearly papule 
of the left check that appeared to represent a basal cell 
carcinoma.  This is nearly twenty seven years after the 
veteran's discharge from service.  

In the absence of competent medical evidence showing that the 
veteran's current skin disability, also claimed as nerve 
damage, is related to service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for skin cancer, claimed as spots on the 
face, arms, and hands that tingle, and as nerve damage as 
secondary to Agent Orange exposure, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


